Grant, J.
(after stating the facts). Counsel assigns as error that “the court erred in charging the jury upon its own motion as a whole, its entire tenor and effect being *251prejudicial to the rights of the plaintiff.” The brief fails to point out in what respect the charge is, for this reason, erroneous. A careful reading of the charge convinces us that the claim of the learned counsel is without force. Every question of negligence on the part of the defendant and of contributory negligence on the part of the deceased was submitted to the jury, with a full and correct statement of the law.
Counsel further urges that “the circuit judge erred in so granting and refusing requests, and in so charging the jury, as to bring in a verdict of not guilty.” None of the numerous requests given or refused were pointed out, and the counsel wholly fails to state in what respect it was error to give or refuse any of them. Counsel for plaintiff preferred 16 requests, and counsel for defendant 78. This court will not hunt through a record to determine whether there was error in giving or refusing requests, unless they are specifically pointed out by counsel in their briefs.
Several assignments of error relate to the admission and rejection of testimony. We find no error in any of them. It is not important to discuss them.
The motion for a new trial was properly denied.
Judgment affirmed.
The other Justices concurred.